Citation Nr: 0606328	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a mental disorder.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2002 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The Board notes that the record indicates that the veteran 
filed a claim for service connection for epilepsy grand mal, 
and a VCAA notification letter was sent out in September 
2003.  No additional material pertaining to this claim is 
found in the record.  This matter is REFERRED to the RO for 
the appropriate action.


FINDINGS OF FACT

1.  The veteran's application to reopen the claim of service 
connection for a mental disorder was previously denied by the 
Board in January 1978.

2.  The evidence presented since January 1978 is duplicative 
of that previously considered.


CONCLUSIONS OF LAW

1.  The January 1978 Board decision declining to reopen the 
claim of service connection for a mental disorder is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence sufficient to reopen a claim 
for service connection for an anxiety disorder has not been 
presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Development

In March 2002, the AOJ notified the veteran of information 
and evidence necessary to reopen and substantiate a claim for 
service connection; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  Although the veteran was 
not instructed to "submit any evidence in his possession 
that pertains to the claim," he was advised to notify VA of 
any information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
March 2002 notice comports with the requirements of § 5103(a) 
and § 3.159(b).  

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The Board does not 
know of any additional relevant evidence which has not been 
obtained.

II.  Applicable Law and Analysis

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran previously applied for service connection for an 
anxiety disorder and was denied by the Board in January 1978.  
At that time, records before the Board included the veteran's 
service medical records (SMRs), post-service treatment 
records, letters from family members, and a transcript from a 
January 1977 hearing.  

The January 1978 Board decision is final based upon the 
evidence then of record.  38 U.S.C.A. § 7104.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the last time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the January 1978 decision.  

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Additional documentation submitted consists of a letter from 
the veteran asserting that SMRs dating in March, May, 
September, and November 1963 and March 1964, documenting 
complaints of headaches, nausea, vomiting, and dizziness, 
show that his anxiety disorder was incurred in service.  The 
Board first notes that this letter amounts to argument based 
on previously considered evidence.  The veteran is not 
competent to establish medical diagnosis or causation.  Lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

These records were previously considered by the Board in its 
January 1978 decision ("the entire evidence of record has 
been reviewed").  In the absence of new evidence, the claim 
for service connection may not be reopened, and the prior 
decision denying the claim remains final.


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a mental disorder.  The 
request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


